             Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANNA DIRBIN

       Plaintiff                                       JURY DEMANDED

                 V.                                    Civil Action No.:
                                                                           l ~ - )t5)
PHILLY MARKETING GROUP INC.

       Defendant.                                                                   F~ILED
                                                                                   JUN 18 2019
                                                                                 KAT~ ~A~K:,A.AN Clerk
                                                                               8Y-'JALLDep Clerk
                      COLLECTIVE AND CLASS ACTION COMPLAINT

       Plaintiff, Dianna Dirbin (hereinafter "Plaintiff'), by and through her undersigned

attorneys, brings this complaint against Defendant, Philly Marketing Group, Inc., (hereinafter

"Defendant"), for violations of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201, et.

seq., the Pennsylvania Wage Payment and Collection Law ("WPCL"), 43 P.S. § 260.1, et seq.,

and the Pennsylvania Minimum Wage Act of 1968 ("PMWA"), 43 P.S. 333.101, et seq.

Plaintiff asserts her FLSA claim as a collective action under 29 U.S.C. § 216(b) and asserts her

WPCL and PMWA claims as a class action under Federal Rule of Civil Procedure 23.               In

support thereof, Plaintiff avers as follows:



                            I. Parties and Reasons for Jurisdiction.

        1.       Plaintiff is an adult female residing at 325 E Baltimore Pike, Apt A, Clifton

Heights, Pennsylvania.

       2.        Plaintiff is an employee covered by the FLSA, the WPCL, and the PMWA.
             Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 2 of 7



        3.       Defendant is a corporate entity headquartered at 2 Bala Plaza, Suite 300 Bala

Cynwyd, Pennsylvania.

        4.       Defendant is an employer covered by the FLSA, the WPCL, and the PMWA.

        5.       The Court may exercise original subject matter jurisdiction over the instant action

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws ofthe United

States and seeks redress for violations of federal law.

        6.       The Court may also maintain supplemental jurisdiction over state law claims set

forth herein pursuant to 28 U.S.C. § 1367(a) because they are sufficiently related to one or more

claims within the Court's original jurisdiction that they form part of the same case or

controversy.

        7.       Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28

U.S.C. §§ 139l(b)(l) and 139l(b)(2) because Defendant is located in this judicial district and

because the majority of the acts and/or omissions giving rise to the claims set forth herein

occurred in this judicial district.

                                             II. FACTS

        8.       Defendant is a marketing company that performs outsourced sales and marketing,

including corporate promotions.

        9.       Plaintiff was employed by Defendant as a sales representative from on or around

March 3, 2019 to on or around March 25, 2019.

        I 0.     Defendant paid each Plaintiff an hourly wage of approximately $12.50.

        11.      Defendant was to pay Plaintiff $50.00 in commission for every person she signed

up that provided the last four of their social security number.



                                                  2
         Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 3 of 7



       12.     Plaintiff never received her commission and when it was brought to Defendant's

attention she was told that there was an issue with the system.

       13      Defendant never provided Plaintiff the commission she earned.

       14.     Plaintiff and other employees were never paid the commission they earned as per

company policy.

                        COLLECTIVE AND CLASS ALLEGATIONS

       15.     Plaintiff brings her FLSA claim pursuant to 29 U.S.C. §216(b) on behalf of

                      All individuals, who, during any time within the past three (3)
                      years, have been employed by Defendant (or any affiliated
                      business entity) as sales representatives assigned to Defendant's
                      office in Bala Cynwyd, Pennsylvania.

       16.     Plaintiffs FLSA claim should proceed as a collective action because Plaintiff

and other putative collective members, having worked pursuant to the common compensation

policies described herein, are "similarly situated" as that term is defined in 29 U.S.C. §216(b).

       17.     Plaintiff brings her PWCL and PMWA claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of

                      All individuals, who, during any time within the last two years
                      have been employed by Defendant (or any affiliated business
                      entity) as sales representatives assigned to Defendant's office in
                      Bala Cynwyd, Pennsylvania.

       18.     The class action requisites set forth in Federal Rule of Civil Procedure 23 are

satisfied and, therefore, class action treatment of Plaintiffs' PWCL and PMWA claims is

appropriate.

       19.     Upon information and belief, the class includes over 50 individuals, all of whom

are readily ascertainable based on Defendant's payroll records and are so numerous that joinder

of all class members in impracticable.
                                                  3
                Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 4 of 7
.•

             20.     Defendant's conduct with respect to the class members raises questions of law and

     fact that are common to all class members. Common factual questions include, inter alia, the

     development and implementation of the office-wide payroll deductions, timekeeping and

     compensation practices and/or policies described herein. The legality of these policies and

     practices will be determined through the application of general legal principles to common facts.

             21.     Plaintiff is a class member, her claims are typical of the claims of other class

     members, and Defendant's corresponding defenses are typical of the claims or defenses

     applicable to the class members because, inter alia, all claims are based on the same legal

     theories and remedies. Further, Plaintiffs allegations that Defendant violated the FLSA, PWCL,

     and PMW A's compensation provisions by failing to compensate her for all legally compensable

     time is sufficiently aligned with the interests of other class members that Plaintiffs pursuit of her

     own interests will benefit all class members.

             22.     Plaintiff will fairly and adequately assert and protect the interests of all class

     members because, inter alia, (a) Plaintiff is represented by experienced counsel who is well-

     prepared to vigorously and competently litigate this action on behalf of the class members; (b)

     Plaintiff and her counsel are free of any conflicts of interest that prevent them from pursing this

     action on behalf of the class members; and ( c) Plaintiff and her counsel have adequate financial

     resources to assure that the class members' interests will not be harmed.

             23.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

     because common questions of law and fact predominate over questions affecting only individual

     class members and because a class action is superior to other available methods for the fair and

     efficient adjudication of this litigation.



                                                        4
                  Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 5 of 7
..•

                                                       COUNTI
                                Violations of the Fair Labor Standards Act ("FLSA")
                                                29 U.S.C. §§ 201, et seq.

                24.    Plaintiff incorporates the preceding paragraphs as if set forth more fully at length

      herein.

                25.    The FLSA requires that employees receive compensation for commission that was

      earned.

                26.    Defendant violated the FLSA by failing to compensate Plaintiff and the collective

      class for all commission earned.

                WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

      this Complaint, infra.

                                                COUNT II
                 Violations of Pennsylvania Wage Payment and Collection Law ("WPCL")
                                            43 P.S. 260.1, et seq.

                27.    Plaintiff incorporates the preceding paragraphs as if set forth more fully at length

      herein.

                28.    At all times relevant, Plaintiffs and the class members are employees entitled to

      the protections under the WPCL.

                29.    At all times relevant, Defendant is an employer covered by the WPCL.

                30.    Defendant was to pay Plaintiff$50.00 for every person she signed up.

                31.    Defendant, however, failed to provide Plaintiff her earned commission.

                32.    Additionally, Plaintiff and the class members are entitled to commission earned

      pursuant to the WPCL.




                                                         5
            Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 6 of 7



          33.      The WPCL provides that "[ e]very employer shall pay all wages, other than

fringe benefits and wage supplements, due to his employees on regular paydays designated in

advance by the employer." 43 Pa. Cons. Stat. Ann. § 260.3(a).

          34.      The WPCL confers onto employees the ability to institute legal actions to collect

wages payable to them by employers. See id. § 260.9a.

          35.      Defendant's failure to pay Plaintiffs and the class members earned wages is in

violation of the WPCL.

          WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, irifra.

                                              COUNT III
                Violations of the Pennsylvania Minimum Wage Act of 1968 ("PMWA")
                                       43 P.S. §§ 333.101, et seq.


          36.      Plaintiff incorporates the preceding paragraphs as if set forth more fully at length

herein.

          37.       At all times relevant, Plaintiff and the class members are employees entitled to

the protections under the PMWA

          38.      At all times relevant, Defendant is an employer covered by the PMWA.

          39.      The PMWA entitles employees to compensation for "commission earned" in a

workweek. See 43 P.S. § 333.104(a).

          40.      In violating the PMWA, Defendant acted willfully and with reckless disregard of

clearly applicable PMWA provisions and willfully violated the PMWA.

          WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.


                                                     6
                   Case 2:19-cv-02653-CDJ Document 1 Filed 06/18/19 Page 7 of 7
.,
     \
                                             PRAYER FOR RELIEF

                        WHEREFORE, Plaintiff, Dianna Dirbin, on behalf of themselves and other

         members of the class/collective, seek the following relief:

                A. Orders permitting this action to proceed as a collective and class action;

                B. Unpaid wages (including commission earned);

                C. Prejudgment interest;

                D. Liquidated damages and penalties;

                E. Litigation costs, expenses, and attorney's fees; and

                F. Such other relief as this Court deems just and proper.

                                             JURY TRIAL DEMAND

                Demand is hereby made for a trial by jury as to all issues.



         Date: June 18, 2019                      RESPECTFULLY SUBMITTED:

                                                  LAW OFFICES OF ERIC A. SHORE, P.C.



                                                  BY:Atl1fk
                                                      SCOTT K. JOHNs<6(,Esq.
                                                                              ~
                                                      Two Penn Center, Suite 1240
                                                      1500 John F. Kennedy Blvd.
                                                      Philadelphia, PA 19102
                                                      Tel.: (267) 546-0124
                                                      Fax: (215) 944-6124
                                                      Email: scottj1C4ericshore.com
                                                      Attorney for Plaintiffs, Dianna Dirbin




                                                          7
